Citation Nr: 1437888	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period of the claim prior to May 12, 2011, and an initial disability rating in excess of 70 percent for the disability for the period from May 12, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to October 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 30 percent for PTSD, effective May 26, 2004. 

In February 2011, the Board remanded the case to the originating agency.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, DC, increased the rating to 70 percent, effective May 12, 2011.  This did not satisfy the Veteran's appeal.  In August 2013, the Board again remanded the case to the originating agency for further development.  

The record before the Board consists of the Veteran's electronic records in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the time period from May 26, 2004, the impairment from the Veteran's service-connected PTSD has most nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD alone has not been sufficient to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational background.



CONCLUSIONS OF LAW

1.  A schedular rating of 70 percent, but not higher, is warranted for PTSD for the time period from May 26, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9413 (2013).

2.  The criteria for entitlement to a TDIU due to service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in June 2004, November 2006, April 2011, August 2013, and January 2014.  While complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record reflects that service treatment records, private treatment records, records from the Social Security Administration, and VA treatment records have been obtained.  The Veteran and his representative submitted written statements discussing his contentions.  The Veteran was also provided with VA examinations for assessment of his service-connected psychiatric disability and capacity for employment in January 2006, April 2008, May 2011, and January 2014.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the matters decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected psychiatric disability and capacity for employment under the applicable criteria for the time period from May 26, 2004.  There is no indication in the record that the disability has increased in severity since the January 2014 VA PTSD examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

PTSD is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF of 21 to 30 is defined as behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

VA treatment records dated in August 2003 showed complaints of depression, social withdrawal, impairment with memory and concentration, sleep impairment, and nightmares.  It was indicated that the Veteran lived alone but received daily visits from his children, additional family members that cooked for him, and had supportive neighbors who helped him.  It was noted that after discharge he worked at Fort Bragg until 2000 when he retired due to disability.  Mental status examination findings were listed as neat, average activity level, cooperative, calm, appropriate behavior, depressed mood, constricted and blunted affect, normal thought content, oriented, normal memory, normal insight/judgment, impaired concentration, normal intelligence, normal abstraction, and no hallucinations, suicidal ideation, or homicidal ideation.  The examiner diagnosed major depression (severe single episode without psychotic features) and chronic PTSD, assigning a GAF score of 40.  In September and October 2003, the Veteran was noted to be doing better in regard sleep with no more nightmares but still feeling depressed.  The examiner commented that the Veteran's mood was brighter with orientation to place, person, and time as well as full range of affect with good impulse control and judgment and no hallucinations, thought disorder, suicidal ideations, visual hallucination, paranoid ideations, and homicidal ideations.  The Veteran's participation in group therapy and use of antidepressants from October 2003 to June 2004 were noted.  Records dated during this time period showed continued complaints of sleep impairment, nightmares, and depressed mood.   

In his May 2004 claim for entitlement to service connection for PTSD, the Veteran reported that he had been under treatment for PTSD with individual counseling with a psychiatrist, group therapy attendance, and use of oral medication.  He asserted that he suffered from nightmares, flashbacks, anxiety, depression, frustration, short term memory loss, very short temper, and difficulty being in a crowded situation.

In an April 2005 letter, a private physician from Goldsboro Psychiatric Clinic, E. W. H., M. D., listed diagnoses of chronic PTSD and chronic major depression, assigning a GAF score of 30.  Mental health symptomatology was noted as nightmares, flashbacks, sleep impairment, intrusive thoughts, hypervigilance, social isolation, severely impaired recent memory, visual and auditory hallucinations, depression, weekly crying spells, irritability, and feeling helpless and suicidal intermittently.  The physician indicated that the Veteran was unable to sustain social relationships and also unable to sustain work relationships due to his service-connected PTSD.  The physician indicated that he considered the Veteran permanently and totally disabled and unemployable.  

In an additional May 2005 treatment record from Goldsboro Psychiatric Clinic, mental health findings were noted as nightmares, waking in panic, flashbacks, eight panic attacks per month, night sweats, exaggerated startle reflex, sleep impairment, intrusive thoughts, hypervigilance, rarely socializes, impaired recent memory, visual and auditory hallucinations, depression, weekly crying spells, irritability, and feeling suicidal intermittently.  Additional symptomatology was listed as anger, sadness, fear, depression, decreased energy and interest level, agitation, feelings of helplessness and hopelessness, mood swings, worry, and racing and jumping thoughts.

Additional VA treatment records dated from July 2004 to December 2005 revealed continued treatment for chronic PTSD.  In July 2004, the Veteran was noted to be pleased with group therapy treatment, getting along well with family, happy to be divorced, and to only have occasional sleep problems due to back pain or nightmares.  Mental status evaluation findings were noted as orientation to place, person, and time, euthymic mood, and mildly constricted affect appropriate and congruent with mood and thoughts.  A GAF score of 65 was assigned in October 2004.  In February 2005, the Veteran's current diagnoses were PTSD and depressive disorder.  Mental status evaluation findings were noted as orientation to place, person, and time, euthymic mood, full range of affect, and congruent mood.  The examiner assigned a GAF score of 70.  During this time period, the Veteran was noted to exhibit good impulse control and judgment, insight, and had no hallucinations, thought disorder, suicidal ideations, visual hallucination, paranoid ideations, and homicidal ideations.  

In a January 2006 VA PTSD examination report, the Veteran was noted to be casually dressed with good grooming and personal hygiene, alert, and cooperative, as well as exhibit normal eye contact and euthymic mood with full affect.  The Veteran indicated that he had last worked in March 2000 and was a work leader at Supply Point for ten years.  The Veteran commented that he was not working because of his back, had problems at work getting along with others, never missed work, and was never written up at work, as his supervisor understood his disorder.  The Veteran detailed that he had been married and divorced twice, lived alone, maintained a good relationship with his children, and does not feel comfortable out of the house.  

On mental status evaluation, the Veteran was noted to be alert, oriented with no attention or concentration problems and no impairment in thought processes or communication.  Psychological symptoms were listed as isolative, sleep disturbance, hypervigilance, nightmares, avoidance behaviors, less socially active, and feeling detached from others.  The Veteran denied psychotic symptoms as well as suicidal and homicidal ideation.  The examiner opined that there were no psychological or cognitive affects that impaired the Veteran's daily activities and functioning but that he was socially affected by PTSD.  After reviewing the record and conducting the examination, the examiner listed a diagnosis of PTSD and assigned a GAF score of 65. 

In a January 2006 statement, the Veteran reported that his PTSD symptoms included frequent intrusive thoughts, frequent nightmare and flashbacks, avoidance behaviors, anhedonia, estrangement and detachment from others, restricted affect, severe sleep disturbance, frequent irritability and angry outbursts, severe concentration and memory problems, extreme hypervigilance, and exaggerated startle response.  He indicated that he had no hobbies, preferred to spend quiet time at home alone, cannot tolerate crowds, and was in "survival" mode all the time.  He reported frequently getting lost while driving, being so hypervigilant he routinely patrols his property at night, having frequent auditory and visual hallucinations, and having frequent depressive symptoms, such as depressed mood, decreased energy, and crying spells. 

Records from the Social Security Administration detailed that the Veteran suffered multiple physical disabilities.  A Mental Residual Functional Capacity Assessment dated in December 2001 detailed that the Veteran's understanding and memory were not significantly limited and that his sustained concentration and persistence were not significantly to moderately limited.  The Veteran was noted to have anxiety-related disorders.  In a November 2000 statement, a private physician opined that the Veteran was permanently and totally disabled due to his many physical problems resulting from his spinal injury in 1968.

Additional private treatment records from Goldsboro Psychiatric Clinic dated from August 2005 to November 2006 were associated with the record.  In August 2005, the Veteran was assigned a GAF score of 45.  The examiner noted the Veteran was slightly better overall with mental health symptoms, including nightmares twice a month, waking in panic once in the last three month, flashbacks three times per month, two panic attacks per month, an average of seven hours of sleep per night, night sweats once a week, decreased hypervigilance, socializes frequently with friends and family, impaired recent memory, visual and auditory hallucinations, depression, crying spells, irritability, and feeling suicidal ten percent of the time.  Additional symptomatology was listed as anger, sadness, fear, depression, decreased energy and interest level, agitation, feelings of helplessness and hopelessness, mood swings, worry, and racing and jumping thoughts.  In October 2005, the Veteran was assigned a GAF score of 50.  The examiner highlighted that the Veteran's auditory and visual hallucinations had decreased a little, that he had no panic attacks or intrusive thoughts, and noted his memory was very poor.  In December 2005, February 2006, April 2006, and June 2006, the examiner assigned GAF scores of 55.  It was noted that he was no longer feeling suicidal but showed continued complaints of symptomatology discussed at length above.  In February 2006, it was indicated that the Veteran was 100 percent permanent and total and 60 percent for PTSD.  In June 2006, the examiner noted that the Veteran had been rated by VA as 30 percent.  In August and November 2006, the examiner assigned GAF scores of 60.  In August 2006, the examiner noted that the Veteran felt suicidal ten percent of the time, was having panic attacks twice per month, suffered from intrusive thoughts, and rarely socialized with friends and family. 

In an April 2008 VA PTSD examination report, the Veteran was noted to be rather vague in describing his symptoms.  He complained of the following symptoms:  sleep disturbance with difficulty falling asleep and interrupted sleep; nightmares two or three times a month; some intrusive thoughts; being a bit anxious, easily startled, and hypervigilant; does not like large crowds and does not watch war movies; and having okay appetite, decreased concentration, okay energy, "so-so" sadness, crying occasionally, and diminished interest.  He reported seeing a private treatment provider every six months at Goldsboro Clinic.  The Veteran again indicated that he last worked in 1998 at Fort Bragg and he was medically retired due to his back condition.  It was noted that the Veteran lived with his daughter, was in an electric wheelchair, maintained a close relationship with his children, was twice divorced, attends to his own activities of daily living, does no chores around the house, has few friends and limited recreational and leisure pursuits, sits around a lot, watches a little television, and occasionally attends church.  

On mental status evaluation, the Veteran was alert, cooperative, casually but appropriately dressed, and had no loose associations, flight of ideas, bizarre motor movements, or tics.  The Veteran exhibited appropriate affect, complained of some nightmares and intrusive thoughts, and denied homicidal or suicidal ideation or intent.  The examiner noted that there was no impairment of thought processes or communication, delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran was oriented times three with what appeared to be adequate memory (both remote and recent), insight, judgment, and intellectual capacity.  The examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS) and assigned a GAF score of 54.  The examiner commented that the Veteran was not working, took medical retirement because of a back condition, did no chores, was somewhat anxious and occasionally sad, had few friends, sometimes attended church, had limited interests, and took medication with some relief. 

VA treatment notes dated from 2005 to 2011 were associated with the record and showed continued findings of PTSD and major depression.  In November 2008, the Veteran answered no to all of the suicide risk screening questions.  While his PTSD screening was positive at that time, the Veteran was noted to decline referral to the mental health clinic and to be stable.  In VA annual mental health evaluation reports dated in February 2009 and March 2011, the Veteran was noted to exhibit normal speech, psychomotor behaviors, clear thought form, appropriate thought content, euthymic mood, full affect, and sleep impairment.  The Veteran had no hallucinations, phobias, or panic attacks but reported nightmares, controlled hyperarousal or avoidance symptoms, and intrusive thoughts.  He exhibited normal or average intelligence, ability to abstract, capacity for pragmatic reasoning, attention/concentration, memory, insight, and judgment.  He denied suicidal and homicidal ideation as well as worry or anxiety.  The Veteran reported satisfaction with his life in general, an active social life, good support from family, an accessible home, and enjoying watching sports.  The examiner diagnosed PTSD and assigned a GAF score of 70.

Additional treatment records from Goldsboro Psychiatric Clinic dated from March 2007 to February 2011 were associated with the record.  In March 2007, July 2007, November 2007, and March 2008, the Veteran was assigned a GAF score of 55.  In March 2007, the examiner noted an increase in symptoms, including nightmares two to three times a week, flashbacks two times a week, one panic attack per week, an average of six hours of sleep per night, night sweats three times a week, decreased hypervigilance, socializes rarely with friends and family, impaired memory, visual and auditory hallucinations, depression, crying spells, irritability, and never feeling suicidal.  Additional symptomatology was listed as anger, sadness, fear, depression, decreased energy and interest level, agitation, feelings of helplessness and hopelessness, mood swings, worry, and racing and jumping thoughts.  In July 2008, April 2009, and August 2009, the Veteran was assigned a GAF score of 50.  The examiner noted the Veteran rarely felt hopeless or worried, was not suicidal, and rarely had crying spells.  In December 2008, the Veteran was assigned a GAF score of 45.  Treatment notes dated in August 2010 and February 2011 showed continued complaints of nightmares, sleep impairment, and flashbacks. 

In a May 2011 VA PTSD examination report, the Veteran was noted to be
seeing a private treatment provider every six months at Goldsboro Clinic.  In addition to his primary diagnosis of PTSD, the examiner indicated that the Veteran endorsed symptoms that met the criteria for depressive disorder NOS.  In particular, the Veteran was noted to endorse some irritability, intermittent periods of sadness (not daily, usually lasts for 2-3 hours in the evenings, has thoughts about failure over last marriage), some anhedonia, decreased energy, subjective report of concentration problems, decreased libido, and sleep disturbance.  He also denied any suicidal ideation, intent, or plan.  The Veteran further denied any specific homicidal plan or intent, but noted that during periods of increased irritability and anger he had thoughts about harming others but no specified individuals, plans, or intent.  He described these periods as reactive toward situations (e. g. backing up in parking lot, car passing by him, close call).  From his endorsement of symptoms, the examiner indicated that some of the Veteran's depression may be partially associated with his chronic medical problems and limitations on his mobility.

The Veteran reported that he lives alone in a wheelchair accessible home, sleeps most of the time, sits out on his accessible porch, has regular contact with his daughter, has daily visits from his god-daughters, watches television, and attends church at least once per week, and avoids crowds.  Examination findings were listed as clean, neatly groomed, appropriately dressed, unremarkable psychomotor activity, unremarkable speech, cooperative, attentive, blunted affect, agitated mood, easily distracted, oriented, unremarkable thought content and process, adequate judgment and insight, average intelligence, chronic sleep disturbance, fair impulse control, and persistent visual hallucinations.  The Veteran was noted to have no inappropriate behavior, panic attacks, delusions, suicidal thoughts, episodes of violence, or obsessive/ritualistic behavior.  However, he did endorse irritability and anger with associated homicidal thoughts without intent or plan.  The examiner acknowledged subjective reports of mild forgetfulness and noted mild impairment with recent and immediate memory.  While he did have moderate problems with some of activities of daily living, the Veteran was noted to have the ability to maintain minimum personal hygiene. The examiner detailed that the Veteran was housebound, relied on others for assistance with some activities of daily living, has some impairment to his mobility due to documented chronic medical problems, and utilizes an electric wheelchair.  PTSD symptoms included persisting re-experiencing (nightmares with Vietnam stressors theme, distressing thoughts/images); avoidance (talking about Vietnam stressors); heightened emotional arousal (sleep disturbance, irritability) and some distress over these symptoms.  The Veteran's usual occupation was noted to be in civil service and he reported retiring in 1999 due to back problems.

After conducting the examination and reviewing the record, the examiner indicated that the primary diagnosis was chronic PTSD with no remissions followed by depressive disorder NOS, and assigned a GAF score of 55.  The examiner highlighted that the Veteran described leading a relatively, socially withdrawn lifestyle and has not worked since his medical retirement in 1999.  While the examiner found that there was not total occupational and social impairment, he determined that PTSD signs and symptoms resulted in deficiencies in thinking and mood but not judgment, work, family relations, or school.  The examiner further opined that the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD was mild to moderate social impairment.  Based solely on his PTSD diagnosis, the examiner highlighted that the Veteran was capable of maintaining employment and functioning at an adequate level.  It was further noted that the Veteran's GAF score of 55 reflected his endorsement of PTSD and depressive symptoms, which fell within the mild to moderate range.

The Veteran was again noted to be stable in regards to his PTSD and depression in VA treatment notes dated in March and July 2012.  In a VA annual mental health evaluation report dated in May 2012, the Veteran was noted to exhibit normal speech, psychomotor behaviors, clear thought form, appropriate thought content, euthymic mood, full affect, and sleep impairment.  The Veteran had no hallucinations, phobias, or panic attacks but reported nightmares, controlled hyperarousal or avoidance symptoms, and intrusive thoughts.  He exhibited normal or average intelligence, ability to abstract, capacity for pragmatic reasoning, attention/concentration, memory, insight, and judgment.  He denied suicidal and homicidal ideation as well as worry or anxiety.  The Veteran again reported satisfaction with his life in general, an active social life, good support from family, an accessible home, and enjoying watching sports.  The examiner diagnosed PTSD and assigned a GAF score of 70. 

In a January 2014 VA examination report, the examiner listed a current diagnosis of PTSD and assigned a GAF score of 53.  The examiner noted that the Veteran's occupational and social impairment was manifested by reduced reliability and productivity.  The Veteran indicated that he lived alone and was taken care of by his daughter and granddaughter, who cook, clean, and shop for him.  He reported that he was able to shower and dress himself.  The Veteran detailed that his last job was working at Fort Bragg as a section chief at the ammunition supply point for 13 years.  He indicated that he left work due to medical retirement in 1999 due to his back issues.  The Veteran further explained that his PTSD symptoms were magnified at work, as he would want to fight with others and get angry on the job.
The examiner noted that the Veteran's PTSD involves re-experiencing trauma, avoidance reactions, and hyperarousal.  The Veteran denied any suicidal or homicidal ideation or plan.  The examiner listed the Veteran's current symptoms as the following: depressed mood, anxiety, and suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, flattened affect, and disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.

Based upon the examination, the examiner indicated that the Veteran needed to seek follow up treatment, as he required continued medication management and therapy for PTSD.  It was noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  The examiner reported that the Veteran's PTSD caused social and occupational impairment due to chronic sleep impairment, emotional disregulation, poor concentration, isolation behaviors, poor behavioral controls, irritability reactions around others, loss of interest in life, and detachment reactions.  The examiner further found that it was "less likely than not" that the Veteran's PTSD was sufficient by itself to preclude the Veteran from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  In the cited rationale, the examiner highlighted the Veteran's assertions that PTSD symptoms had affected his work and social activities but did not cause his retirement, as he retired from work for medical issues due to his back.




Analysis

Initial Rating

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  While the May 2011 VA examiner noted that the Veteran endorsed symptoms that met the criteria for depressive disorder NOS, in addition to the primary diagnosis of PTSD, and indicated that some of the Veteran's depression may be partially associated with his chronic medical problems and mobility limitations, the examiner did not definitively separate psychiatric symptomatology attributed to the Veteran's non-service connected depressive disorder NOS and service-connected PTSD.  Thus, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected PTSD disability.

Resolving reasonable doubt in the Veteran's favor, the Board has determined that the degree of the Veteran's occupational and social impairment has more nearly approximated the rating criteria for the 70 percent evaluation throughout the initial rating period, May 26, 2004, to the present.

Collectively, the evidence reflects that during this period the Veteran's PTSD has been manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively, social withdrawal, nightmares, intrusive thoughts, intermittent suicidal and homicidal ideation, panic attacks, decreased concentration, anger, irritability, auditory and visual hallucinations, chronic sleep impairment, and an inability to establish and maintain effective relationships that results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

However, there is no appropriate basis for assignment of a schedular evaluation in excess of 70 percent disabling for PTSD for any portion of the initial rating period.  

The Board is aware that the Veteran has been described in the record as leading a relatively, socially withdrawn lifestyle and has not worked since his retirement in 1999.  It is cognizant that a private physician noted that the Veteran was unable to sustain work and social relationships as well as found him to be unemployable in 2005.  However, a preponderance of the evidence of record shows that the social and occupational impairment from the PTSD has not more nearly approximated the total impairment required for a 100 percent rating than the deficiencies in most areas contemplated by a 70 percent rating.  Evidence of record reflected the Veteran lived alone but enjoyed watching television and sitting on his porch; attended church and group therapy; and maintained close relationships with many of his family members.  While the Veteran asserted that he had problems at work getting along with others, evidence of record detailed that he was able to maintain full-time employment for many years until medically disabled due to a back disability in 2000.  In addition, multiple VA examiners did not find the Veteran's PTSD caused total occupational impairment.  A January 2006 VA examiner determined that there were no psychological or cognitive affects that impaired the Veteran's daily activities and functioning.  A May 2011 VA examiner specifically indicated that the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD was only mild to moderate social impairment.  A January 2014 VA examiner highlighted that the Veteran's assertions that PTSD symptoms had affected his work and social activities, but did not cause his retirement.

Further, none of the evidence of record reflects that the Veteran has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The outcome of this decision does not rest on whether those symptoms were shown during the appeal period.  Rather, their absence along with a full review of the symptoms that were demonstrated and attributed to the Veteran's PTSD guides the Board in determining the proper rating.  In addition, the GAF scores assigned during this time period ranging from 30 to 70 reflects mild to serious symptoms or mild to serious (but not total) impairment in social or occupational functioning.  In addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores ranging from 30 to 70 do not support the assignment of a 100 percent rating during this time period.

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time from May 26, 2004, to the present during which the Veteran's PTSD has varied to such an extent that a rating greater than the 70 percent evaluation currently assigned would be warranted.  

Based on the foregoing discussion, the Board finds that an initial evaluation in excess of 70 percent for PTSD is not warranted for any portion of the initial rating period.

In this case, the Veteran's statements are competent evidence to report his increased PTSD symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is also credible in his belief that he is entitled to a higher rating.  However, the more probative evidence of record shows that a rating in excess of 70 percent is not warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds opinions rendered by medical professionals more probative given their expertise in evaluating mental disorders.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 70 percent disability rating.  In this case, the Board finds that the rating criteria for the currently assigned 70 percent evaluation reasonably describe the Veteran's disability level and symptomatology for his service-connected psychiatric disability throughout the pendency of claim, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

TDIU due to PTSD

In a June 2001 rating decision, the RO granted entitlement to a TDIU, effective September 1, 2000.  It was noted that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The RO specifically found that the Veteran had not been able to work since undergoing a lumbar decompression and fusion in August 1999 and granted entitlement to a TDIU effective from the date that the Veteran's total evaluation due to convalescence ended.  However, in another rating decision issued just a few months later in September 2001, the RO granted entitlement to a 100 percent scheduler rating for the Veteran's service-connected postoperative degenerative disc disease with lumbosacral strain, effective August 6, 1999.  The RO appears to have severed any TDIU rating previously awarded at that time.  As will be discussed at length below, it was the past practice of VA to dismiss claims of TDIU as being moot after receipt of a 100 percent scheduler rating for a service-connected disability.  See generally VAOGCPREC 6-99.

Evidence of record during the current appeal period shows the Veteran's contentions that he believes he is unemployable due to his service-connected PTSD.  In his June 2006 notice of disagreement, the Veteran asserted that he was entitled to an "increase rating for PTSD (including IU)".  The Veteran also submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in June 2006.  In a November 2006 letter, the RO notified the Veteran that it would take "no action" on his claim for entitlement to a TDIU, as he was already in receipt of a combined 100 percent rating.  In his May 2007 substantive appeal, the Veteran again asserted that he was entitled to an "increase rating for PTSD (including IU)".  

According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2012).  Here, the Veteran is seeking entitlement to a TDIU as a component of his increased rating claim for PTSD. 

The Board recognizes that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected lumbar spine disability as well as a combined 100 percent rating for all his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

In this case, the Veteran is seeking a separate award of TDIU based on his service-connected PTSD alone.  Based on the foregoing discussion and the Court's decision in Bradley, the Board has determined that the issue of TDIU was properly raised by the record and will now adjudicate that claim on appeal.

As an initial matter, the Board finds that the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) are met during this time period.  A detailed review of the voluminous record during the appeal period revealed that the Veteran has not worked since 1999 or attempted to find work after he medically retired from a civil service job due to a back disability.  

The Board is cognizant that a private physician from Goldsboro Psychiatric Clinic, indicated that the Veteran was unable to sustain social relationships and also unable to sustain work relationships due to his service-connected PTSD in the April 2005 letter of record.  The physician indicated that he considered the Veteran permanently and totally disabled and unemployable.  However, the Board finds this medical opinion is of little probative value, as it does not contain any supporting rationale for the conclusion that the Veteran is unemployable.

In contrast, the May 2011 and January 2014 VA examiner's opinions are considered highly probative, as they are based on a comprehensive review of the record and supported by an adequate rationale rooted in findings contained in the record.

In the May 2011 VA examination report, the examiner specifically found that there was not total occupational and social impairment and determined that PTSD signs and symptoms resulted in deficiencies in thinking and mood but not judgment, work, family relations, or school.  The examiner further opined that the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD was only mild to moderate social impairment.  Based solely on the Veteran's PTSD diagnosis, the examiner then highlighted that the Veteran was capable of maintaining employment and functioning at an adequate level.  

In the January 2014 VA examination report, the examiner found that it was "less likely than not" that the Veteran's PTSD was sufficient by itself to preclude the Veteran from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  In the cited rationale, the examiner highlighted the Veteran's assertions that PTSD symptoms had affected his work and social activities but did not cause his retirement, as he retired from work for medical issues due to his back.

The Board has determined that the most probative (persuasive) evidence that specifically addresses the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD during this time period weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, entitlement to a TDIU due to the service-connected PTSD is not warranted for any portion of the period of the claim.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the Veteran's claim because the preponderance of the evidence is against the claim.



ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent schedular rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU due to PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


